Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 1 of 19 PagelD #: 314

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and
ALLERGAN INDUSTRIE SAS,

Plaintiffs,
C.A. No. 19-126 (CFC)

Vv.

PROLLENIUM US INC. and PROLLENIUM
MEDICAL TECHNOLOGIES INC.,

Neem” Seer” Samet” mee” Nene” Samer” Sayer” eer” Neyer” tee” Neer

Defendants.

[PROPOSED] SCHEDULING ORDER FOR PATENT CASE
IN WHICH INFRINGEMENT IS ALLEGED

This 2h ay of June, 2019, the Court having conducted an initial Rule 16(b) scheduling
conference pursuant to Local Rule 16.1(b), and the parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration:
IT IS ORDERED that:
1. Relevant Deadlines and Dates. All relevant deadlines and dates established by this

 

Order are set forth in the chart attached as Exhibit A.

2. Rule 26(a)(1) Initial Disclosures. The parties to make their initial disclosures
required by Federal Rule of Civil Procedure 26(a)(1) on July 1, 2019.

3. Disclosure of Asserted Claims and Infringement Contentions. The parties agree
that the party claiming patent infringement shall serve on all parties a “Disclosure of Asserted
Claims and Infringement Contentions” on August 16, 2019. Separately for each opposing party,
the “Disclosure of Asserted Claims and Infringement Contentions” shall contain the following

information:
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 2 of 19 PagelD #: 315

(a) Each claim of each asserted patent that is allegedly infringed by each
opposing party, including for each claim the applicable statutory subsections of 35 U.S.C. §271
asserted;

(b) Separately for each asserted claim, each accused apparatus, product,
device, process, method, act, or other instrumentality (“Accused Instrumentality”) of each
opposing party of which the party is aware. This identification shall be as specific as possible.
Each product, device, and apparatus shall be identified by name or model number, if known.
Each method or process shall be identified by name, if known, or by any product, device, or
apparatus which, when used, allegedly results in the practice of the claimed method or process;

(c) A chart identifying specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality, including for each limitation that
such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or
material(s) in the Accused Instrumentality that performs the claimed function;

(d) For each claim alleged to have been indirectly infringed, an identification
of any direct infringement and a description of the acts of the alleged indirect infringer that
contribute to or are inducing that direct infringement. Insofar as alleged direct infringement is
based on joint acts of multiple parties, the role of each such party in the direct infringement must
be described;

(e) Whether each limitation of each asserted claim is alleged to be present
literally or under the doctrine of equivalents in the Accused Instrumentality;

(f) For any patent that claims priority to an earlier application, the priority

date to which each asserted claim is alleged to be entitled;
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 3 of 19 PagelD #: 316

(g) Ifa party claiming patent infringement wishes to preserve the right to rely,
for any purpose, on the assertion that its own or its licensee’s apparatus, product, device, process,
method, act, or other instrumentality practices the claimed invention, the party shall identify,
separately for each asserted claim, each such apparatus, product, device, process, method, act, or
other instrumentality that incorporates or reflects that particular claim;

(h) The timing of the point of first infringement, the start of claimed damages,
and the end of claimed damages; and

(i) If a party claiming patent infringement alleges willful infringement, the
basis for such allegation.

4. Document Production Accompanying Disclosure of Asserted Claims and
Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement
Contentions,” the party claiming patent infringement shall produce to each opposing party or
make available for inspection and copying:

(a) Documents (e.g., contracts, purchase orders, invoices, advertisements,
marketing materials, offer letters, beta site testing agreements, and third party or joint
development agreements) sufficient to evidence each discussion with, disclosure to, or other
manner of providing to a third party, or sale of or offer to sell, or any public use of, the claimed
invention prior to the date of application for the asserted patent(s);

(b) All documents evidencing the conception, reduction to practice, design,
and development of each claimed invention, which were created on or before the date of
application for the asserted patent(s) or the priority date identified pursuant to paragraph 3(f) of
this Order, whichever is earlier;

(c) A copy of the file history for each asserted patent;
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 4 of 19 PagelD #: 317

(d) All documents evidencing ownership of the patent rights by the party
asserting patent infringement;

(e) If a party identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show the operation of any aspects or elements of such
instrumentalities the patent claimant relies upon as embodying any asserted claims;

(f) All agreements, including licenses, transferring an interest in any asserted
patent;

(g) All agreements that the party asserting infringement contends are
comparable to a license that would result from a hypothetical reasonable royalty negotiation;

(h) All agreements that otherwise may be used to support the party asserting
infringement’s damages case;

(i) If a party identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show marking of such embodying accused instrumentalities; and
if the party wants to preserve the right to recover lost profits based on such products, the sales,
revenues, costs, and profits of such embodying accused instrumentalities; and

Q) All documents comprising or reflecting a F/RAND commitment or
agreement with respect to the asserted patent(s).
The producing party shall separately identify by production number the documents that
correspond to each category set forth in this paragraph. A party’s production of a document as
required by this paragraph shall not constitute an admission that such document evidences or is

prior art under 35 U.S.C. § 102.
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 5 of 19 PagelD #: 318

5. Invalidity Contentions. The parties agree that the party each party opposing a

claim of patent infringement shall serve on all parties its “Invalidity Contentions” on September
30, 2019 which shall contain the following information:

(a) The identity of each item of prior art that the party alleges anticipates each
asserted claim or renders the claim obvious. Each prior art patent shall be identified by its
number, country of origin, and date of issue. Each prior art publication shall be identified by its
title, date of publication, and, where feasible, author and publisher. Each alleged sale or public use
shall be identified by specifying the item offered for sale or publicly used or known, the date the
offer or use took place or the information became known, and the identity of the person or entity
which made the use or which made and received the offer, or the person or entity which made the
information known or to whom it was made known. For pre-AIA claims, prior art under
35 U.S.C. § 102(f) shall be identified by providing the name of the person(s) from whom and the
circumstances under which the invention or any part of it was derived. For pre-AIA claims, prior
art under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or
entities involved in and the circumstances surrounding the making of the invention before the
patent applicant(s);

(b) Whether each item of prior art anticipates each asserted claim or renders it
obvious. If obviousness is alleged, an explanation of why the prior art renders the asserted claim
obvious, including an identification of any combinations of prior art showing obviousness;

(c) A chart identifying specifically where and how in each alleged item of
prior art each limitation of each asserted claim is found, including for each limitation that such
party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

material(s) in each item of prior art that performs the claimed function; and
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 6 of 19 PagelD #: 319

(d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under
35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35 U.S.C.
§ 112(a) of any of the asserted claims.

6. Document Production Accompanying Invalidity Contentions. With the
“Invalidity Contentions,” the party opposing a claim of patent infringement shall produce or
make available for inspection and copying:

(a) Source code, specifications, schematics, flow charts, artwork, formulas, or
other documentation sufficient to show the operation of any aspects or elements of an Accused
Instrumentality identified by the patent claimant in its chart produced pursuant to paragraph 3(c)
of this Order;

(b) A copy or sample of the prior art identified pursuant to paragraph 5(a) that
does not appear in the file history of the patent(s) at issue. To the extent any such item is not in
English, an English translation of the portion(s) relied upon shall be produced;

(c) All agreements that the party opposing infringement contends are
comparable to a license that would result from a hypothetical reasonable royalty negotiation;

(d) Documents sufficient to show the sales, revenue, cost, and profits for
Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any period of
alleged infringement; and

(e) All agreements that may be used to support the damages case of the party
that is denying infringement.

The producing party shall separately identify by production number the documents that

correspond to each category set forth in this paragraph.
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 7 of 19 PagelD #: 320

7. Amendment to Contentions. Amendment of the Infringement Contentions or the
Invalidity Contentions may be made only by order of the Court upon a timely showing of good
cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-
moving party, support a finding of good cause include (a) recent discovery of material prior art
despite earlier diligent search and (b) recent discovery of nonpublic information about the
Accused Instrumentality which was not discovered, despite diligent efforts, before the service of
the Infringement Contentions. The duty to supplement discovery responses does not excuse the
need to obtain leave of the Court to amend contentions.

8. Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before January 9, 2020.
9. Discovery.

(a) Discovery Cut Off. All discovery in this case shall be initiated so that it
will be completed on or before June 19, 2020.

(b) Document Production, Document production shall be completed on or
before March 19, 2020.

(c) Requests for Admission. A maximum of 60 requests for admission are
permitted for each side. This limit is exclusive of requests for admission solely for the purpose
of authenticating documents or establishing that documents are business records.

(d) Interrogatories. A maximum of 25 interrogatories, including contention
interrogatories, are permitted for each side.

(e) Depositions.

i. Limitation on Depositions. Each side agrees to a limitation

of no more than 13 fact depositions per side, each limited in
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 8 of 19 PagelD #: 321

time to a total of 7 hours of oral examination. For counting
purposes, each individually noticed Rule 30(b)(6)
Deposition will count towards this total as one deposition.
The parties will meet and confer in good faith to the extent
additional depositions are deemed necessary.

li. Location of Depositions. Any party or representative (officer,
director, or managing agent) of a party filing a civil action in this
District Court must ordinarily be required, upon request, to
submit to a deposition at a place designated within this District.
Exceptions to this general rule may be made by order of the
Court or by agreement of the parties. A defendant who becomes a
counterclaimant, cross-claimant, or third-party plaintiff shall be
considered as having filed an action in this Court for the purpose
of this provision.

10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and
concise statements of facts. The Court will ignore any assertions of controverted facts and
controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an
attachment or exhibit, and/or case law or appropriate legal authority. See United States v.
Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

11. Application to Court for Protective Order. Should counsel find it will be
necessary to apply to the Court for a protective order specifying terms and conditions for the
disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court on July 15, 2019.
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 9 of 19 PagelD #: 322

Any proposed protective order must include the following paragraph:
Other Proceedings. By entering this Order and limiting the
disclosure of information in this case, the Court does not
intend to preclude another court from finding that
information may be relevant and subject to disclosure in
another case. Any person or party subject to this Order who
becomes subject to a motion to disclose another party’s
information designated as confidential pursuant to this Order
shall promptly notify that party of the motion so that the
party may have an opportunity to appear and be heard on
whether that information should be disclosed.

12. Disputes Relating to Discovery Matters and Protective Orders. All disputes
relating to a discovery matter or protective order are referred to Magistrate Judge Fallon for
resolution.

13. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to
the Clerk an original and two copies of the papers. A redacted version of any sealed document
shall be filed electronically within seven days of the filing of the sealed document.

14. Hard Copies. The parties shall provide to the Court two hard copies of all letters
filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support
of any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19
of this Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to
papers filed under seal, Exhibits and attachments shall be separated by tabs. Each exhibit and
attachment shall have page numbers of some sort such that a particular page of an exhibit or
attachment can be identified by a page number. The parties shall take all practical measures to
avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the

text of exhibits and attachments they wish the Court to read. The parties are encouraged to

include in an exhibit or attachment only the pages of the document in question that (1) identify
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 10 of 19 PagelD #: 323

the document (e.g., the first page of a deposition transcript or the cover page of a request for
discovery) and (2) are relevant to the issue(s) before the Court.

15. Claim Construction Issue Identification, On or before December 19, 2019, the
parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction
and their proposed claim construction of those term(s)/phrase(s). This document will not be
filed with the Court. Subsequent to exchanging that list, the parties will meet and confer to
prepare a Joint Claim Construction Chart to be filed no later than January 16, 2020. The Joint
Claim Construction Chart, in Word format, shall be e-mailed simultaneously with filing to
cfe_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point
and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart
should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include
each party’s proposed construction of the disputed claim language with citation(s) only to the
intrinsic evidence in support of their respective proposed constructions. A separate text-
searchable PDF of each of the patent(s) in issue shall be submitted with this Joint Claim
Construction Chart. In this joint submission, the parties shall not provide argument. Each party
shall file concurrently with the Joint Claim Construction Chart a “Motion for Claim
Construction” that requests the Court to adopt the claim construction position(s) of that party set
forth in the Joint Claim Construction Chart. The motion shall not contain any argument and
shall simply state that the party “requests that the Court adopt the claim construction position[s]
of [the party] set forth in the Joint Claim Construction Chart (D.1. [ ]).”

16. Claim Construction Briefing, The Plaintiff shall serve, but not file, its opening
brief, not to exceed 5,500 words, on February 27, 2020. The Defendant shall serve, but not file,

its answering brief, not to exceed 8,250 words, on March 30, 2020. The Plaintiff shall serve,

10
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 11 of 19 PagelD #: 324

but not file, its reply brief, not to exceed 5,500 words, on April 13, 2020. The Defendant shall
serve, but not file, its sur-reply brief, not to exceed 2,750 words, on April 20, 2019. The text for
each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must
include a certification by counsel that the brief complies with the type and number limitations
set forth above. The person who prepares the certification may rely on the word count of the
word-processing system used to prepare the brief.

No later than April 29, 2020, the parties shall file a Joint Claim Construction Brief. The
parties shall copy and paste their untitled briefs into one brief, with their positions on each claim
term in sequential order, in substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF
L. Agreed-upon Constructions

Il. Disputed Constructions

A. [TERM 1]
l. Plaintiff's Opening Position
2. Defendant’s Answering Position
3. Plaintiff's Reply Position
4, Defendant’s Sur-Reply Position

B. [TERM 2]
Plaintiff's Opening Position
Defendant’s Answering Position

1.

2.

3. Plaintiff's Reply Position

4, Defendant’s Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim
construction. If there are any materials that would be submitted in an appendix, the parties shall
submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint
Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be

made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will

11
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 12 of 19 PagelD #: 325

review such extrinsic evidence only if the Court is unable to construe the disputed claim terms
based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584
(Fed. Cir. 1996), Declarations shall not contain legal argument or be used to circumvent the
briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and
Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

17. Hearing on Claim Construction. Beginning at 9:00 a.m. on June 2, 2020, the
Court will hear argument on claim construction. Absent prior approval of the Court (which, if it
is sought, must be done by joint letter submission no later than the date on which answering
claim construction briefs are due to be served), the parties shall not present testimony at the
argument, and the argument shall not exceed a total of three hours.

18. Disclosure of Expert Testimony.

(a) Expert Reports. For the party with the initial burden of proof on the
subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before
September 3, 2020. The supplemental disclosure to contradict or rebut evidence on the same
matter identified by another party is due on or before October 2, 2020. Reply expert reports
from the party with the initial burden of proof are due on or before October 23, 2020. No other
expert reports will be permitted without either the consent of all parties or leave of the Court.
Along with the submissions of the expert reports, the parties shall provide the dates and times of
their experts’ availability for deposition. Depositions of experts shall be completed on or before
December 10, 2020.

(b) Objections to Expert Testimony. To the extent any objection to expert
testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

12
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 13 of 19 PagelD #: 326

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless
otherwise ordered by the Court.
19. Case Dispositive Motions.

(a) No early motions without leave, All case dispositive motions, an opening
brief, and affidavits, if any, in support of the motion shall be served and filed on or before
January 20, 2021. No case dispositive motion under Rule 56 may be filed more than ten days
before the above date without leave of the Court.

(b) Motions to be Filed Separately. A party shall not combine multiple
motions seeking separate and distinct relief into a single motion.

(c) Word limits combined with Daubert motion word limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that each SIDE
will be limited to a combined total of 10,000 words for all opening briefs, a combined total of
10,000 words for all answering briefs, and a combined total of 5,000 words for all reply briefs
regardless of the number of case dispositive motions that are filed. In the event that a party files, in
addition to a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of
an expert’s testimony, the total amount of words permitted for all case dispositive and Daubert
motions shall be increased for each SIDE to 12,500 words for all opening briefs, 12,500 words
for all answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-
point and in Times New Roman or a similar typeface. Each brief must include a certification by
counsel that the brief complies with the type and number limitations set forth above. The person
who prepares the certification may rely on the word count of the word-processing system used to

prepare the brief.

13
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 14 of 19 PagelD #: 327

(d) Concise _Statement_of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement detailing each material fact as to
which the moving party contends that there are no genuine issues to be tried that are essential for
the Court’s determination of the summary judgment motion (not the entire case).’ Any party who
opposes the motion shall file and serve with its opposing papers a separate document containing
a single concise statement that admits or disputes the facts set forth in the moving party’s concise
statement, as well as sets forth all material facts as to which it is contended there exists a genuine
issue necessary to be litigated.

(e) Focus of the Concise Statement. When preparing the separate concise
statement, a party shall reference only the material facts that are absolutely necessary for the Court
to determine the limited issues presented in the motion for summary judgment (and no others), and
each reference shall contain a citation to a particular affidavit, deposition, or other document that
supports the party’s interpretation of the material fact. Documents referenced in the concise
statement may, but need not, be filed in their entirety if a party concludes that the full context
would be helpful to the Court (e.g., a deposition miniscript with an index stating what pages may
contain key words may often be useful). The concise statement shall particularly identify the page
and portion of the page of the document referenced. The document referred to shall have relevant
portions highlighted or otherwise emphasized. The parties may extract and highlight the relevant
portions of each referenced document, but they shall ensure that enough of a document is attached
to put the matter in context. If a party determines that an entire deposition transcript should be

submitted, the party should consider whether a miniscript would be preferable to a full-size

 

A party does not satisfy the requirements of this paragraph by stating that an accused

instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
each material fact in its concise statement of facts. The concise statements of facts play an
important gatekeeping role in the Court’s consideration of summary judgment motions.

14
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 15 of 19 PagelD #: 328

transcript. If an entire miniscript is submitted, the index of terms appearing in the transcript must
be included, if it exists. When multiple pages from a single document are submitted, the pages
shall be grouped in a single exhibit. Concise statements of fact shall comply with paragraphs 10
and 14 of this Order.

(f) Word Limits for Concise Statement. The concise statement in support of
or in opposition to a motion for summary judgment shall be no longer than 1,750 words. The text
for each statement shall be 14-point and in Times New Roman or a similar typeface. Each
statement must include a certification by counsel that the statement complies with the type and
number limitations set forth above. The person who prepares the certification may rely on the
word count of the word-processing system used to prepare the statement.

(g) Affidavits and declarations. Affidavits or declarations setting forth facts
and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to the
concise statement (i.e., not briefs).

(h) Scope of Judicial Review. When resolving motions for summary
judgment, the Court shall have no independent duty to search and consider any part of the record
not otherwise referenced in the separate concise statements of the parties. Further, the Court shall
have no independent duty to review exhibits in their entirety, but rather will review only those
portions of the exhibits specifically identified in the concise statements. Material facts set forth
in the moving party’s concise statement will be deemed admitted unless controverted by a
separate concise statement of the opposing party.

20. Applications by Motion. Except as otherwise specified herein, any application to
the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

15
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 16 of 19 PagelID #: 329

21. Pretrial Conference. On June 3, 2021 the Court will hold a Rule 16(e) final
pretrial conference in court with counsel beginning at 4:00 p.m. The parties shall file a joint
proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on
the third business day before the date of the final pretrial conference. Unless otherwise ordered
by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the
preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with
paragraphs 10 and 14 of this Order.

22. Motions in Limine. Motions in limine shall not be separately filed. All in limine
requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall
be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine
request and any response shall contain the authorities relied upon; each in limine request may be
supported by a maximum of three pages of argument and may be opposed by a maximum
ofthree pages of argument, and the party making the in limine request may add a maximum of
one additional page in reply in support of its request. If more than one party is supporting or
opposing an in limine request, such support or opposition shall be combined in a single three-
page submission (and, if the moving party, a single one-page reply). No separate briefing shall
be submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine
shall comply with paragraphs 10 and 14 of this Order.

23. | Compendium of Cases. A party may submit with any briefing two courtesy copies
of a compendium of the selected authorities on which the party would like the Court to focus.
The parties should not include in the compendium authorities for general principles or
uncontested points of law (e.g., the standards for summary judgment or claim construction). An

authority that is cited only once by a party generally should not be included in the compendium.

16
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 17 of 19 PagelD #: 330

An authority already provided to the Court by another party should not be included in the
compendium. Compendiums of cases shall not be filed electronically with the Court, but a
notice of service of a compendium of cases shall be filed electronically with the Court.
Compendiums shall comply with paragraph 14 of this Order.

24. — Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be
tried to a jury, pursuant to Local Rules 47,1(a)(2) and 51.1, the parties should file (i) proposed
voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict
forms no later than 5:00 p.m. on the third business day before the date of the final pretrial
conference. The parties shall submit simultaneously with filing each of the foregoing four
documents in Word format to cfc_civil@ded.uscourts.gov.

25. Trial. This matter is scheduled for a 5-day jury trial beginning at 9:00 a.m. on
June 14, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted
to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be
timed, as counsel will be allocated a total number of hours in which to present their respective
cases.

26. ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

CL On

The Honorable Colm F (Zonnolly
United States District Court Judge

17
Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 18 of 19 PagelD #: 331

 

EXHIBIT A

 

 

 

 
EXHIBIT A

Case 1:19-cv-00126-CFC-SRF Document 19 Filed 06/21/19 Page 19 of 19 PagelD #: 332

 

Event

Proposed Deadline

 

Initial Disclosures

Mon., July 1, 2019

 

Submission of Protective Order

Mon., July 15, 2019

 

Infringement Contentions and Related Document Production

Fri., Aug. 16, 2019

 

Invalidity Contentions and Related Document Production

Mon., Sept. 30, 2019

 

Claim Term List Exchange

Thurs., Dec. 19, 2019

 

Joinder / Amendment of Pleadings

Thurs., Jan. 9, 2020

 

Joint Claim Construction Chart

Thurs., Jan. 16, 2020

 

Plaintiff's Claim Construction Opening Brief

Thurs., Feb. 27, 2020

 

Substantial completion of document production

Thurs., Mar. 19, 2020

 

Defendant’s Claim Construction Response Brief

Mon., Mar. 30, 2020

 

Plaintiff's Claim Construction Reply Brief

Mon., Apr. 13, 2020

 

Defendant’s Claim Construction Sur-reply Brief

Mon., Apr. 20, 2020

 

Joint Claim Construction Brief

Wed., Apr. 29, 2020

 

Claim Construction Hearing

Tues., June 2, 2020, 9:00 a.m.

 

Close Fact Discovery

Fri., June 19, 2020

 

Opening Expert Reports (Burden of Proof)

Thurs., Sept. 3, 2020

 

Rebuttal Expert Reports

Fri., Oct. 2, 2020

 

Reply Expert Reports on Secondary Considerations

Fri., Oct. 23, 2020

 

Close Expert Discovery

Thurs., Dec. 10, 2020

 

Case Dispositive / Daubert Motions

Thurs., Jan. 20, 2021

 

Pretrial Conference

Thurs., June 3, 2021, 4:00
p.m.

 

Proposed Voir Dire; Jury Instructions; Special Verdict Forms

May 28, 2021

 

 

Trial (5-day jury trial)

 

Mon., June 14, 2021, 9:00
a.m,

 

 
